Case: 15-50254      Document: 00513273913         Page: 1    Date Filed: 11/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-50254                                  FILED
                                  Summary Calendar                        November 17, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE ANGEL MARTINEZ-RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-1137


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jose Angel Martinez-Rodriguez (Martinez), appeals the sentence
imposed after he pleaded guilty to one count of being in the United States
illegally after being deported. He asserts that his sentence was substantively
unreasonable because the district court improperly applied the sentencing
factors of 18 U.S.C. § 3553(a).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50254    Document: 00513273913     Page: 2   Date Filed: 11/17/2015


                                 No. 15-50254

      In the district court, Martinez did not object to the substantive
reasonableness of the sentence. Martinez argues that such an objection is not
required to preserve the substantive reasonableness of a sentence for review,
but he acknowledges that this argument is foreclosed by circuit precedent.
Accordingly, we review the substantive reasonableness of the sentence for
plain error only. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir.
2007).
      Because the sentence was within the correct guidelines range, it is
presumed reasonable. See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir.
2006). Martinez argues that his sentence is not entitled to a presumption of
reasonableness because the illegal reentry Guideline lacks an empirical basis.
Such “empirical basis” arguments are foreclosed, as he concedes. See United
States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
      Otherwise, Martinez asserts that the sentence was greater than
necessary to provide just punishment, to provide adequate deterrence, and to
protect the public. He argues that the court overrated the seriousness of the
offense and his criminal history, which consisted only of convictions too old to
be scored. He also argues that the court gave inadequate weight to his personal
history, particularly his motive for returning to United States. Ultimately,
Martinez merely asks us to substitute his assessment of the sentencing factors
for the district court’s, which is directly contrary to the deferential review
dictated by Gall v. United States, 552 U.S. 38, 51 (2007).           Martinez’s
disagreement with the sentence does not rebut the presumption of
reasonableness. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
He has not shown that his sentence was unreasonable or plainly erroneous.
See Gall, 552 U.S. at 51; Peltier, 505 F.3d at 391-92.
      The judgment is AFFIRMED.



                                       2